Exhibit 10.50
Con-way Inc.
Executive Incentive Plan
(Effective January 1, 2009)

 



--------------------------------------------------------------------------------



 



Con-way Inc.
Executive Incentive Plan
(Effective January 1, 2009)
Table of Contents

              Page
1. Purpose; EIP; Administration; Claims
    1  
2. Definitions
    1  
3. Eligibility
    4  
4. Establishment of Awards
    4  
5. Vesting
    7  
6. Amount of Award Payout
    8  
7. Payment of Award
    8  
8. Amendment; Termination
    9  
9. Code Section 409A Compliance
    10  
8. Amendment; Termination
    10  

 



--------------------------------------------------------------------------------



 



1.   Purpose; EIP; Administration; Claims.

  (a)   Purpose. This purpose of this Con-way Inc. Executive Incentive Plan (the
“XIP”) is to advance the interests of the Company and its shareholders by
providing certain of its Executives with annual incentive compensation which is
tied to the achievement of pre-established and objective performance goals.    
(b)   The EIP. Section 12 of the EIP (defined below) authorizes the Committee to
grant Awards pursuant to the Annual Incentive Compensation Program in the form
of Other Cash-Based Awards, as deemed by the Committee to be consistent with the
purposes of the EIP. The XIP applies to Executives selected as Participants and,
for those Executives, the XIP implements Section 12 of the EIP. The XIP is
subject to the applicable terms and provisions of the EIP, as amended from time
to time, including without limitation (i) Section 3 (Administration),
(ii) Section 4 (Eligibility), (iii) Section 12 (Annual Incentive Compensation
Program), (iv) Section 13 (Other Stock-Based or Cash-Based Awards),
(v) Section 15 (Claims Procedures), and (vi) Section 16 (General Provisions),
but excluding Section 14 (Change in Control Provisions). Terms used herein
without definition shall have the meanings given to them in the EIP.     (c)  
Administration. The XIP is administered by the Committee, pursuant to authority
specified in Section 3 of the EIP. The Committee has delegated certain
administrative authority to the CEO, as described in this XIP.     (d)   Claims.
In the event that any person believes that she or he is not receiving the full
benefits to which she or he is entitled under the XIP, such person may file a
claim pursuant to the claims procedures set forth in Section 15 of the EIP

2.   Definitions.       For Purposes of the XIP, the following terms shall be
defined as set forth below:       “Active Full-Time Employee” means an employee
who (i) is actively employed as an Employee by the Company, a Business Unit or
an Affiliate or (ii) is on an authorized medical, disability or other leave from
the Company, a Business Unit or an Affiliate.       “Affiliate” is defined in
Section 2 of the EIP and, for purposes of this XIP, includes a Subsidiary as
defined in Section 2 of the EIP.       “Annual Compensation” means, for any
Participant in any calendar year, the Participant’s base salary paid during the
calendar year (as included in the employee’s W-2 for that calendar year or, in
the case of international employees, the required tax year reporting
documentation). Annual Compensation does not include any other form of
compensation, including, for example, special bonus payments or any other
special compensation, payments under short and long

 



--------------------------------------------------------------------------------



 



    term disability plans, in-service withdrawals of deferred compensation, or
any other compensation. To the extent that a Participant elects to defer any
portion of annual base salary, Annual Compensation is computed without regard to
such deferral.       “Award” is defined in Section 2 of the EIP but for purposes
of this XIP shall be limited to an Other Cash-Based Award granted hereunder.    
  “Award Payout” means the amount, if any, that is paid to a Participant as
determined pursuant to Section 6 of this XIP.       “Board” is defined in
Section 2 of the EIP.       “Business Unit” means (i) the Company, (ii) an
Affiliate, and (iii) a division of the Company or an Affiliate. The term
“Business Unit” is also defined in Section 2 of the EIP, but that definition
does not apply to the XIP.       “CEO” means the Company’s Chief Executive
Officer.       “Committee” is defined in Section 2 of the EIP.       “Company”
means Con-way Inc., a corporation organized under the laws of the State of
Delaware, or any successor corporation.       “Covered Employee” is defined in
Section 2 of the EIP.       “Designated Executives” means the following
Executives: the CEO, the Section 16 Officers and each non-Section 16 Officer who
reports directly to the CEO.       “Effective Date” is defined in Section 10 of
this XIP.       “EICP” is defined in Section 4(f) of this XIP.       “EIP” means
the shareholder-approved Con-way Inc. 2006 Equity and Incentive Plan, as amended
from time to time, or any successor plan.       “Employee” means any employee of
the Company, a Business Unit or an Affiliate. Under no circumstances shall an
individual who performs services for the Company, a Business Unit or an
Affiliate, but who is not classified on the payroll of such entity as an
employee (for example, an individual performing services for the Company, a
Business Unit or an Affiliate pursuant to a leasing or consulting agreement), be
treated as an Employee even if such individual qualifies as an “employee” of
such entity by virtue of common law principles or the leased employee rules
under Code section 414(n). Further, if an individual performing services for the
Company, a Business Unit or an Affiliate is retroactively classified as an
employee of such entity for any reason (whether pursuant to a court order,
settlement negotiation, arbitration, mediation, government agency
reclassification or otherwise), such reclassified individual shall not be
treated as an Employee for purposes of the XIP for any period prior

 



--------------------------------------------------------------------------------



 



    to the actual date (and not the effective date) of such reclassification.
Directors who are classified as employees on the payroll of the Company, a
Business Unit or an Affiliate shall be considered Employees for XIP purposes.  
    “Employer” means, as to any Participant, the Company or Affiliate of the
Company that employs the Participant.       “Executive” means an Employee who
occupies a position that has been classified within the Company’s
executive-level salary grade structure.       “Incentive Performance Goal” means
a Performance Goal established by the Committee to apply to an Award, pursuant
to Section 4 of this XIP. .       “Maximum Payment Goal” means the amount or
percentage of an Incentive Performance Goal that, with respect to that Incentive
Performance Goal, must be achieved to produce an Award Payout equal to 200% of
the Target Payment Goal.       “Minimum Payment Goal” means the amount or
percentage of an Incentive Performance Goal that, with respect to that Incentive
Performance Goal, must be achieved in order to have the first dollar of an Award
Payout become payable.       “Participant” means an Executive who, pursuant to
Section 3 of this XIP, has been designated by the Committee or its delegate to
receive an Award with respect to a given calendar year. Participants are also
Grantees, as that term is defined in Section 2 of the EIP.       “Participation
Percentage” means the percentage of Annual Compensation assigned to a
Participant for purposes of this XIP, pursuant to Section 4.       “Performance
Goal” has the meaning given to that term in the EIP.       “Plan Administrator”
means the Committee or any person or persons to whom the Committee delegates its
authority or any portion thereof.       “Section 16 Officer” means a Company
officer who is required to comply with Section 16 of the Securities Exchange Act
of 1934, as of the relevant date specified in this XIP.       “Target Payment
Goal” means the amount or percentage of an Incentive Performance Goal that, with
respect to that Incentive Performance Goal, must be achieved to have an Award
Payout equal to a Participant’s Annual Compensation times the Participant’s
Participation Percentage.       “XIP” means this Con-way Inc. Executive
Incentive Plan, as amended from time to time.

 



--------------------------------------------------------------------------------



 



3.   Eligibility.

  (a)   Designation. Unless the Committee determines otherwise, all Executives
employed by the Company and its Business Units and Affiliates as of January 1 of
a calendar year (other than Executives who receive an award under the EICP for
that calendar year) shall be eligible to participate in the XIP for that
calendar year. In addition, all Executive-level Employees who first become
Executives, through hire or promotion, during a calendar year, and executives
who transfer between Business Units as contemplated by Section 4 of this XIP,
shall be eligible to participate in the XIP unless the CEO determines otherwise.
The Company shall maintain in its records a list of Participants designated by
the Committee, or by the CEO, for each Business Unit for each calendar year.    
(b)   Other Eligibility Requirements; Commencement and Cessation of
Participation. Unless otherwise determined by the Plan Administrator,
Participants must be Active Full-Time Employees. Executives eligible to
participate in the XIP as of January 1 of a calendar year shall commence
participation on that date. Employees who first become Executives, through hire
or promotion, during a calendar year, and who as a result of such hire or
promotion become eligible to participate in the XIP, shall commence
participation at the beginning of their first full week of employment as an
Executive. Except as otherwise provided in Section 5, a Participant who ceases
to serve as an Executive during a calendar year shall no longer be eligible to
participate in this XIP effective on the date that he or she ceases to serve as
an Executive.

4.   Establishment of Awards.

  (a)   Awards. For each calendar year during the term of this XIP, each
Executive who is a Participant during that calendar year shall receive an Award
hereunder, on the terms and subject to the conditions hereof.     (b)  
Incentive Performance Goals. For each calendar year, and not later than ninety
(90) days following the commencement of that calendar year, the Committee shall,
for each of the Participants who are Designated Executives during that calendar
year, and the CEO shall, for each of the other Participants, establish one or
more Incentive Performance Goal(s) to apply to the Participant’s Award. In
establishing the Participant’s Award, the Committee or CEO, as the case may be,
shall: (A) assign one or more Incentive Performance Goals to apply to the
Participant’s Award, (B) establish a percentage goal weight for each assigned
Incentive Performance Goal and (C) designate whether the Participant’s Award
Payout is to be based in whole or in part upon the performance of the Business
Unit in which the Participant is employed or one or more other Business Units.
The terms and conditions applicable to Participants for a calendar year need not
be identical, even within Business Units. The

 



--------------------------------------------------------------------------------



 



      percentage goal weights for the Incentive Performance Goals assigned to a
Participant shall add to 100%.         Incentive Performance Goals established
under this XIP may include any goal that falls within the definition of
Performance Goal in the EIP. Subject to the requirement set forth in the
preceding sentence, possible Incentive Performance Goals may include, but are
not limited to, the following:

  •   earnings before interest and taxes     •   other profit measures     •  
cash flow     •   sales or revenues     •   return on equity, assets, capital or
investment     •   earnings or book value per share     •   operating or
administrative expense in the absolute or as a percent of revenue     •  
working capital     •   accounts receivable goal     •   days sales outstanding
    •   (gross) contribution margin     •   safety (accidents)     •  
operational efficiency factors (e.g., shipments per paid claim, dollars per paid
claim, reship percentage, trailer efficiency, fuel efficiency, etc.)

Each Incentive Performance Goal may be determined with respect to the Company or
a Business Unit on a consolidated or unconsolidated basis.

  (c)   Participation Percentage. Unless otherwise determined by the Plan
Administrator, each Participant’s Participation Percentage for each calendar
year shall be the Participation Percentage applicable to Executives in the
executive level salary grade to which the Participant is assigned at the time
the Plan Administrator establishes Incentive Performance Goals for the calendar
year. Executives who become Participants in this XIP during the year as provided
in Section 3 shall have the same Participation Percentage as other Participants
in the same

 



--------------------------------------------------------------------------------



 



      salary grade level. For Participants who are promoted during a calendar
year to a salary grade which has been assigned a higher or lower Participation
Percentage, such Participant’s Award Payout shall be determined based on the
respective amounts of Annual Compensation earned while each Participation
Percentage was applicable to such Participant.     (d)   Percentage Achievement.
For each calendar year, for each Incentive Performance Goal, the Plan
Administrator shall set a Minimum Payment Goal, a Target Payment Goal, and a
Maximum Payment Goal and may set intermediate levels and assign intermediate
percentage factors to such levels. If the achievement of that Incentive
Performance Goal is at or below the Minimum Payment Goal, the percentage
achievement shall be zero, and no Award Payout shall be earned or paid with
respect to that Incentive Performance Goal. If the achievement of that Incentive
Performance Goal is between levels, the percentage achievement shall be earned
ratably, determined by straight line interpolation, for accomplishment between
the next lower level and the next higher level. If the achievement is above the
Maximum Payment Goal, the percentage achievement shall equal 200%. In no event
shall any Participant’s total Award Payout (based on all applicable Incentive
Performance Goals), exceed an amount equal to 200% of the product of the
Participant’s Annual Compensation times the Participant’s Participation
Percentage.     (e)   Transfers between Business Units Subject to XIP. If a
Participant transfers from one Business Unit to another Business Unit during a
calendar year, the Participant’s Award Payout shall be based in part on the
performance of each Business Unit that employs the Participant during that
calendar year. The Award Payout shall be determined by taking into account, for
each such Business Unit, (i) the Annual Compensation earned while employed by
that Business Unit; (ii) the achievement of the Incentive Performance Goals
applicable to Awards made to Executives employed by that Business Unit, and
(iii) the Participation Percentage applicable to Participant while employed by
the Business Unit, and the total Award Payout shall be equal to the sum of the
Award Payouts determined with respect to each Business Unit..     (f)   EICP;
Transfers between Business Units Subject to Different Plans. As of the Effective
Date, the Company also maintains the Con-way Executive Incentive Compensation
Plan (2008 Restatement) (the “EICP”). Unless otherwise determined by the CEO, no
Executive who receives an award under the EICP in any calendar year shall be
eligible to be a Participant in or receive an Award under this XIP in the same
calendar year, and vice versa.         Notwithstanding the foregoing, if during
a calendar year a Participant transfers from one Business Unit whose Executives
participate in the EICP to another Business Unit whose Executives participate in
this XIP, or

 



--------------------------------------------------------------------------------



 



      vice versa, then the Participant may participate in both the EICP and the
XIP during that calendar year. The Participant’s Award Payout under this XIP
shall be prorated based on the portion of the calendar year during which the
Participant was employed by a Business Unit subject to this XIP, and shall be
determined by taking into account, for each such Business Unit, (i) the Annual
Compensation earned while employed by that Business Unit; (ii) the achievement
of the Incentive Performance Goals applicable to Awards made to Executives
employed by that Business Unit, and (iii) the Participation Percentage
applicable to Participant while employed by the Business Unit.

5.   Vesting.       Subject to the following exceptions, no Participant shall
receive an Award Payout under the XIP unless on the date that the payment is
actually made the Participant is then currently (i) employed by the Company or
an Affiliate and (ii) a Participant.

  (a)   Exception 1. A Participant who is employed by the Company or an
Affiliate through December 31 of a calendar year but who subsequently leaves
that employment or otherwise becomes ineligible after December 31 but before the
sole or final payment is made relating to that calendar year, as provided in
Section 7, shall be entitled to receive an Award Payout with respect to such
calendar year, unless the Participant is Terminated for Cause or cause is found
to exist before payment is made; provided, however, that the acts or omissions
that formed the basis for such cause occurred prior to December 31 of the
calendar year in which the Award Payout otherwise became vested. As used herein,
“Terminated for Cause” means, with respect to any Participant, that the
Participant’s employment has been terminated for cause as memorialized in the
Company’s human resources information system or other applicable employee
recordkeeping system.     (b)   Exception 2. A payment based on the Annual
Compensation earned while a Participant was eligible to participate in the
calendar year will be made, as provided in Section 7, to (i) a Participant who
retires during the calendar year pursuant to the Con-way Pension Plan or the
provisions of the Social Security Act and who, at the time of retirement, was a
Participant, (ii) the heirs, legatees, administrators or executors of a
Participant who dies during the calendar year and who, at the time of death, was
a Participant, (iii) a Participant who is placed on an approved leave during the
calendar year, in each case unless the Participant is Terminated for Cause or
cause is found to exist before payment; provided, and (iv) a Participant who
ceases to serve as an Executive during the calendar year but remains an Active
Full-Time Employee; provided however, that the acts or omissions that formed the
basis for such cause

 



--------------------------------------------------------------------------------



 



      occurred prior to December 31 of the calendar year in which the Award
Payout otherwise became vested.

    In case of doubt, the Plan Administrator shall determine whether or not
cause exists, in its sole discretion, using whatever standard it deems
appropriate.

6.   Amount of Award Payout.       Award Payouts. Subject to the other
provisions of this XIP, a Participant’s Award Payout for a calendar year shall
be equal to the sum of the products of, for each assigned Incentive Performance
Goal:

  (a)   the Participant’s Annual Compensation, multiplied by     (b)   the
Participant’s Participation Percentage, multiplied by     (c)   the percentage
achievement of the Incentive Performance Goal, multiplied by     (d)   the
percentage goal weight for the Incentive Performance Goal.

7.   Payment of Award.

  (a)   Payment. Subject to the other provisions of this Section 7, the Award
Payout with respect to a calendar year shall be paid in cash to each Participant
as soon as administratively practicable following completion of the annual audit
of the Company’s financial statements for that calendar year by the Company’s
outside auditors and, for Participants who are Covered Employees, after written
certification by the Committee that the Incentive Performance Goal and other
material terms of the Award for the calendar year have been satisfied, and the
amount of the Award Payout has been finally determined, but in no event later
than March 15 of the following calendar year. Participants who retire during the
calendar year and who, pursuant to Section 5 above, are entitled to receive
Award Payouts for that calendar year will receive the payouts at the same time
as other Participants receive their Award Payouts.         With respect to the
foregoing Committee certification requirement, approved written minutes of the
Committee meeting in which the certification is made shall be treated as written
certification.     (b)   Death. In the event of a Participant’s death, the Award
Payout payable in paragraph (a) above with respect to a Participant for a
calendar year shall be paid to the Participant’s Beneficiary. “Beneficiary”
means the person or persons designated by the Participant pursuant to a
beneficiary designation form properly completed and delivered to the Senior Vice
President of Human Resources of the Company. If no such beneficiary designation
form is in effect, then the Beneficiary shall be the beneficiary

 



--------------------------------------------------------------------------------



 



      designated by Participant under the Con-way Retirement Savings Plan. In
the event the Participant fails to designate a Beneficiary under such plan, then
the Participant’s Beneficiary will be the Participant’s estate.     c)  
Adjustments. In the event that the Committee determines that (i) the Award
Payout payable to one or more Participants for a calendar year has been or is
likely to be materially affected as a result of events or circumstances that
were unanticipated at the beginning of the calendar year and/or extraordinary in
nature and (ii) the goals of the XIP would be frustrated if adjustments were not
made to such Award Payouts, then the Committee, in its sole discretion, may make
such adjustments applicable to the Performance Goals or to such Award Payouts as
it deems appropriate, which adjustments may have the effect of increasing or
decreasing the amount of the Award Payouts otherwise payable pursuant to the
XIP; provided, however, that if the Committee intends that the deduction for
payment of an Award to a Covered Employee not be limited or eliminated by
application of Section 162(m) of the Code, then the Committee shall not make any
such adjustment which would increase the payment with respect to such Award
unless such adjustment is not inconsistent with Section 162(m) of the Code.    
(d)   Clawback Provision. In the event that the financial statements of the
Company or a Business Unit are restated following the payment of an Award and
that restatement would have changed the Award Payout, the following repayment
terms apply to those executives who were Section 16 Officers at the time the
payment was made:

  (i)   In the event a financial statement restatement is required within one
year following a payment as a result of errors or omissions, the executives will
be required to repay any amounts that are deemed to have been overpaid based on
that restatement.     (ii)   In the event a financial statement restatement is
required at any time as a result of fraudulent activities, the executives will
be required to repay any amounts that are deemed to have been overpaid based on
that restatement for an unlimited period of time.

8.   Amendment; Termination.

  (a)   Amendment and Termination. Subject to and consistent with the
requirements of Section 12 of the EIP, the Committee may amend the XIP at any
time by notice to the Participants. No amendment shall reduce a Participant’s
right to receive Award Payout finally awarded but unpaid to such Participant at
the time of amendment or termination. No Award shall be granted after the XIP’s
termination.     (b)   Automatic Termination. The XIP will automatically
terminate when the EIP expires or is terminated, and the Committee may terminate
the XIP at any

 



--------------------------------------------------------------------------------



 



      earlier time. Notwithstanding the termination of the XIP, the Award
Payouts for each calendar year then in progress shall be calculated, and be
payable, following the completion of each such calendar year, in accordance with
the provisions of Sections 5 and 6.

9.   Code Section 409A Compliance. It is intended that the Awards are either
exempt from the requirements of Code section 409A and regulatory guidance issued
thereunder or will satisfy such requirements (in form and operation) so that
Award Payouts shall not be included in income under Code section 409A and the
XIP will be interpreted and construed in a manner that is consistent with such
intent.   10.   Effective Date. The effective date of this XIP (“Effective
Date”) is January 1, 2009.

                  Con-way Inc.    
 
           
 
  By:        
 
           
 
      Jennifer W. Pileggi         Senior Vice President, General Counsel and
Secretary 2009 Con-way Inc. Executive Incentive Plan    

 